DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 28-46 and 45 in the reply filed on February 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2011/0003522 to Chen in view of US Pub No. 20140083328 to Lochel.
Regarding Claims 28-45 and 48
	Chen teaches a formaldehyde free binder for mineral wool insulation material comprising a phenol containing compound such as tannic acid (dendrimer comprising phenol containing side chains) (Chen, abstract, paragraphs [0003], [0036], [0044]) and a protein derived from plant or animal sources (Id., paragraph [0032]).  Chen teaches that the phenol component may cross-link the protein component which would necessarily meet the limitation of a synthetic or semisynthetic molecule such as a protein modified with phenol containing side chains (Id.). Chen teaches that the phenol containing compound can e included in an amount of 5 to 20% by weight and the protein compound can be included in an amount of 25 to 95%  such as a 22% solids binder containing 71% protein and 6% tannic acid which appears to overlap the claimed range of at least one tannin in a concentration of 1-70% based on dry protein (Id., paragraph [0059]). Chen teaches that the composition may further comprise pH-adjusters and that the pH may be higher than 7 (Id., paragraph [0034]). Chen teaches that the composition may further comprise a crosslinker comprising amine groups such as polyamines in combination with said phenol containing group (Id., paragraph [0036]). 
	Chen teaches the composition may comprise oil and dedust additives in an amount of 0.1 to 10% by weight which appears to overlap the claimed range of at least one tannin in a concentration of 0.5-40 wt.% based on dry protein (Id., paragraph [0039]). but does not specifically teach fatty acid ester of glycerol. However, Lochel teaches an environmentally friendly binder composition for fiberglass insulation comprising a dedust composition formed of a plant oil such as sunflower oil with an iodine value between 88 and 115 which overlaps the claimed range of between 75 and 100, said oil would necessarily comprise a fatty acid ester of glycerol (Lochel, abstract, paragr4aph [0119]). Lochel teaches that the presence of the oil dedust composition prevents explosions or fires during the production (Id., paragraph [0086], [0109]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composition of Chen and to include as the oil and/or dedusting component, the oil/dedusting composition of Lochel, motivated by the desire to form a conventional binder composition having a reduced risk of explosion or fire.  
Regarding Claim 38
Regarding the ratio of lysine+cystine to phenol+quinone being from 1:5.78 to 1:0.08, although the prior art does not disclose the mass ratio between the two components, the claimed properties are deemed to naturally flow from the structure in the prior art since the Chen reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention such as tannic acid and plant or animal derived proteins within the claimed weight ranges.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786